Citation Nr: 1755506	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  14-11 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection, to include on a secondary basis, for sleep apnea.

2. Entitlement to service connection, to include on a secondary basis, for sleep apnea.

3. Entitlement to service connection for an allergy disorder.

4. Entitlement to service connection for bilateral hearing loss.

5. Entitlement to a rating in excess of 10 percent for a right knee disability, to include osteoarthritis (hereinafter ?right knee disability").
 
6. Entitlement to service connection for a right arm disability.

7. Entitlement to service connection for a right foot disability, to include osteoarthritis (hereinafter ?right foot disability").

8. Entitlement to an initial compensable rating for a right knee scar.

9. Entitlement to an initial compensable rating for a left knee scar. 

10. Entitlement to a compensable rating for right knee instability from October 1, 2014.

11. Entitlement to a compensable rating for left knee instability from October 1, 2014.


REPRESENTATION

Veteran represented by:	Mary M. Long, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Houle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2005 to March 2008.
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2012, December 2013, July 2014, August 2015, and November 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction over the case now resides with the RO in Detroit, Michigan.

In August 2017, the Veteran testified at a videoconference Board hearing before the undersigned at the Cleveland, Ohio RO.  A transcript of that hearing is of record.

The Board notes that an appeal on the issue of entitlement to service connection for a left foot disability was perfected by the Veteran.  However, in a July 2014 rating decision, the RO granted service connection for this disability.  Therefore, as the RO granted the benefit sought on appeal, this issue is no longer before the Board. Shoen v. Brown, 6 Vet. App. 456 (1994).

The Board notes that in a July 2014 rating decision, the RO denied the Veteran's claim for entitlement to a compensable rating for right knee instability from October 1, 2014 and entitlement to a compensable rating for left knee instability from October 1, 2014.  In July 2014, the Veteran submitted a timely notice of disagreement in response to the July 2014 rating decision.  A statement of the case has not been issued, therefore, a remand is required.  See Manlincon v. West, 12 Vet. App 238, 240-241 (1999).

The issues of entitlement to service connection for sleep apnea, entitlement to service connection for allergy disorder, entitlement to service connection for bilateral hearing loss, entitlement to a rating in excess of 10 percent for a right knee disability, entitlement to a compensable rating for right knee instability from October 1, 2014, and entitlement to a compensable rating for left knee instability from October 1, 2014 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).







FINDINGS OF FACT

1. A June 2010 rating decision denied service connection for sleep apnea; the Veteran was notified of the decision and of his appellate rights, but he did not appeal.

2. Evidence received since the June 2010 rating decision is new and material and sufficient to reopen the claim of entitlement to service connection for sleep apnea.

3. On August 1, 2017, prior to the promulgation of a decision by the Board, the Veteran indicated on the record at the August videoconference hearing before the Board that he was withdrawing the appeal as to the claims for service connection for a right foot disability, service connection for a right arm disability, an initial compensable rating for a right knee scar, and an initial compensable rating for a left knee scar.


CONCLUSIONS OF LAW

1. The June 2010 rating decision in which the RO denied service connection for sleep apnea is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2. New and material evidence has been received since the June 2010 rating decision and the requirements to reopen the claim of entitlement to service connection for sleep apnea have been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3. The criteria for the withdrawal of the Substantive Appeal as to the appeal of the claims for service connection for a right foot disability, service connection for a right arm disability, an initial compensable rating for a right knee scar, and an initial compensable rating for a left knee scar have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Appeals

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.101 (2017).  Under 38 U.S.C. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.

On August 1, 2017, prior to the promulgation of a decision by the Board, the Veteran indicated on the record at the August videoconference hearing before the Board that he was withdrawing the appeal as to the claims for service connection for a right foot disability, service connection for a right arm disability, an initial compensable rating for a right knee scar, and an initial compensable rating for a left knee scar.  There is no allegation of error of fact or law remaining for appellate consideration at this time.  Accordingly, the appeal is dismissed.

II.  Claim to Reopen

Rating actions from which an appeal is not perfected become final.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200. 

In order to reopen a claim which has been denied by a final decision, new and material evidence must be received.  38 U.S.C. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether that low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.

In a June 2010 rating decision, the RO denied service connection for sleep apnea based on a lack of evidence confirming a diagnosis of sleep apnea and that this disability began in or was caused by the Veteran's military service.  The pertinent evidence of record at the time of the June 2010 rating decision consisted of the Veteran's service treatment records, military personnel records, and VA treatment records from 2008 to 2010.

The Veteran was notified of the June 2010 rating decision, but he did not file a timely appeal, and no new and material evidence was received within a year of the rating decision.  Therefore, the June 2010 rating decision is final.  38 U.S.C. § 7105  (2012); 38 C.F.R. §§ 3.104(a), 3.156(b), 3.160(d), 20.302, 20.1103 (2017).

The pertinent evidence received since the June 2010 rating decision includes: (1) results from a September 2015 sleep center study conducted at the Henry Ford sleep clinic with a corresponding medical report prepared by private physician Dr. A. U.; (2) 2015 VA treatment records from the Ann Arbor VA Medical Center (VAMC); (3) a September 2016 Disability Benefits Questionnaire by private nurse practitioner G. U.; and (4) the Veteran's August 2017 videoconference Board hearing testimony.

Results from the Veteran's September 2015 sleep study reveal a diagnosis of obstructive sleep apnea.  

2015 VA treatment records from the Ann Arbor VAMC reflect a diagnosis of obstructive sleep apnea and recommendations that the Veteran use an Auto CPAP System to treat his sleep apnea.
 
In the Veteran's September 2016 DBQ for sleep apnea, G. U. opines that the Veteran's obstructive sleep apnea is caused or aggravated by his service-connected depression, bilateral knee disabilities, and left foot plantar fasciitis, as well as his non-service-connected obesity.  G. U. cites to medical literature that primarily discusses obesity as a contributing factor to obstructive sleep apnea as well as suggests an association between chronic pain and obstructive sleep apnea.

During the Veteran's August 2017 hearing, the Veteran testified that he began experiencing sleep apnea symptoms in service.  He stated that one of his roommates would wake him up throughout the night stating that it sounded like the Veteran had stopped breathing and that he was snoring heavily.  The Veteran testified that his wife has told him that he stops breathing in his sleep.  Additionally, the Veteran asserted that his sleep apnea is aggravated by his service-connected physical disabilities, to include his back, bilateral knees, and his left foot, as well as his service-connected depression.

The Board finds that new and material evidence has been presented to reopen the claim.  The Veteran's September 2015 sleep study, 2015 VA treatment records from the Ann Arbor VAMC, September 2016 DBQ for sleep apnea, and the Veteran's August 2017 videoconference Board hearing testimony are new since they are neither cumulative nor redundant of the evidence that was of record in June 2010. This evidence is also material because, accepting the evidence as credible for the purpose of reopening the claim, the evidence tends to show the Veteran has a current diagnosis of obstructive sleep apnea, for which he currently receives treatment.  This evidence relates to an unestablished fact necessary to substantiate the claim which is evidence of a current disability.  Additionally, the evidence received since the June 2010 rating decision includes evidence that the Veteran's obstructive sleep apnea may be related to his service-connected disabilities, to include his back, knees, left foot, and depression.  

Thus, the Board finds that new and material evidence has been submitted and the petition to reopen the claim of entitlement to service connection for sleep apnea must be granted.


ORDER

As new and material evidence has been received, the claim of entitlement to service connection, to include on a secondary basis, for sleep apnea is reopened.

The appeal of the claim for service connection for a right foot disability is dismissed.

The appeal of the claim for service connection for a right arm disability is dismissed.

The appeal of the claim for an initial compensable rating for a right knee scar is dismissed.

The appeal of the claim for an initial compensable rating for a left knee scar is dismissed.


REMAND

The Board finds that additional development is required before the remaining claims on appeal are decided.

Sleep Apnea

The Board notes that the Veteran has not been provided with an examination addressing his claimed sleep apnea.  VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d).

The Board finds that an examination is necessary to determine whether the Veteran's sleep apnea was incurred in or is related to service, to include causation or aggravation by one of the Veteran's service-connected disabilities.  While the Veteran's September 2016 DBQ contains a positive nexus opinion linking the Veteran's sleep apnea to his service-connected back disability, bilateral knee disabilities, left foot disability, and depression, the Board finds that the opinion's rationale is inadequate, as it relies heavily on the premise that the Veteran's obesity, for which he is not service-connected, is the main cause of his sleep apnea.  As the Veteran has raised a new theory of entitlement, that his service-connected back, knees, left foot, and depression have caused or aggravated his sleep apnea, and he has not been afforded a VA examination to date, the Board finds that a remand is necessary to determine the etiology of his sleep apnea.

Allergy Disorder

The Board notes that the Veteran has not been provided with an examination addressing his claimed allergy disorder.  VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d).

The Board finds that an examination is necessary to determine whether the Veteran's allergy disorder was incurred in or is related to service.  The Veteran has provided lay evidence through his August 2017 videoconference Board hearing testimony that this disorder began in 2006 while he was stationed in South Korea.  Additionally, the Board notes the Veteran's service treatment records reflect the Veteran had symptoms related to sinus pressures, congestion, and inflamed tonsils in June 2006 and a sore throat and cold-like symptoms in November 2007.  On remand, the Veteran should be afforded a VA examination to determine the etiology of his allergy disorder.


Bilateral Hearing Loss

The Veteran last underwent a VA examination for bilateral hearing loss in October 2013.  During the examination, the Veteran stated that he was a Petroleum Supply Specialist in service.  The examiner noted the Veteran's service treatment records from August 2008 reveal hearing loss in the right ear and tinnitus, but that upon examination in October 2013, bilateral hearing was within normal limits.  

During his August 2017 videoconference Board hearing, the Veteran asserted that his hearing has worsened since his October 2013 VA examination.  Specifically, the Veteran contends that it is difficult to hear out of his right ear and that he has to overcompensate for this by trying to hear more out of his left ear.  The Board notes that the Veteran is service-connected for tinnitus.  With the Veteran's testimony that his hearing has worsened, as well as it being approximately four years since the Veteran's last VA audiological examination, on remand, the Veteran should be afforded a new VA examination to determine whether he has a bilateral hearing loss disability that is related to active service.

Right Knee Disability

The Veteran last underwent a VA examination for a service-connected right knee disability in July 2013.  During his August 2017 videoconference Board hearing, the Veteran asserted that his right knee disability had worsened since his July 2013 VA examination.  Specifically, the Veteran contended that he experiences constant and throbbing pain in his right knee, that his right knee locks and is constantly unstable, and that he wears a brace over his right knee and uses a cane to help him walk. 

Therefore, to ensure that the record reflects the current severity of the Veteran's condition, a new examination is needed to properly evaluate his service-connected right knee disability.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381(1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Right Knee Instability and Left Knee Instability

In July 2014, the RO assigned noncompensable evaluations for the Veteran's right knee instability and left knee instability, decreasing both evaluations from 10 percent to 0 percent, effective October 1, 2014.  In July 2014, the Veteran submitted a timely notice of disagreement.  It does not appear that a statement of the case was issued.  It is therefore proper to remand the issues of entitlement to a compensable rating for right knee instability and entitlement to a compensable rating for left knee instability to ensure that the Veteran is provided with a statement of the case and afforded the opportunity to submit a substantive appeal.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of his sleep apnea.  A complete history from the Veteran should be obtained and recorded.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The rationale for all opinions should be provided.  The Veteran's electronic claims file must be accessible for review by the VA examination in conjunction with the examination.

Following the review of the claims file and examination of the Veteran, the examiner is then requested to respond to the following:

a) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's  sleep apnea is etiologically related to service.

b) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's sleep apnea is caused by his service-connected depression, back, bilateral knee, and left foot disabilities.

c) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's sleep apnea is aggravated by his service-connected depression, back, bilateral knee, and left foot disabilities

2. Schedule the Veteran for a VA examination to determine the nature and etiology of any allergy disability.  A complete history from the Veteran should be obtained and recorded.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The rationale for all opinions should be provided.  The Veteran's electronic claims file must be accessible for review by the VA examination in conjunction with the examination.

Following the review of the claims file and examination of the Veteran, the examiner is then requested to respond to the following:

a) Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed allergy disability is etiologically related to service.
In rendering the requested opinion, the examiner should consider the June 2006 and November 2007 reports in the Veteran's service treatment records of sinus pressure, congestion, inflamed tonsils and cold-like symptoms.

3. Schedule the Veteran for a VA audiological examination by an examiner with appropriate expertise to determine the nature and etiology of any hearing loss.  All indicated studies, including audiometric testing and speech discrimination testing, must be accomplished.  The Veteran's electronic claims file must be accessible for review by the VA examination in conjunction with the examination.

Following the review of the claims file and examination of the Veteran, the examiner is then requested to respond to the following:

a) Is it at least as likely as not (50 percent or greater probability) that any diagnosed hearing loss is etiologically related to the Veteran's active service?

4. Schedule the Veteran for a VA examination to determine the severity of his service-connected right knee disability.  The Veteran's electronic claims file must be accessible for review by the VA examination in conjunction with the examination.  All indicated tests and studies should be performed.  The examiner should set forth all current complaints and findings pertaining to the Veteran's service-connected right knee disability, including in particular: 

a) Range-of-motion and repetitive motion studies of the right knee expressed in degrees-including any painful range of motion movements on active use, passive use, repetitive use, in weight-bearing, and non-weight-bearing (supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion) and any weakness, excess fatigability, incoordination, or pain on movement, swelling or atrophy.  The examiner should note any additional loss of motion associated with flare-ups, repetition, or additional functional loss. 

b) The presence (including severity of) or absence of recurrent subluxation or lateral instability of the knee.

5. Issue a statement of the case addressing the issues of entitlement to a compensable rating for right knee instability and entitlement to a compensable rating for left knee instability from October 1, 2014.  The Veteran should be informed of the time period in which to submit a timely substantive appeal as to that matter.  The AOJ should not return that matter to the Board for appellate consideration of the issue following the issuance of the statement of the case, unless the Veteran perfects his appeal.

6. After completing all indicated development, the AOJ should readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be furnished with a supplemental statement of the case, given the opportunity to respond, and the case should thereafter be returned to the Board for further appellate review, if warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


